manne ase 2:20-Ccv-04988-JFW-AS Document 40-9 Filed 10/27/20 Page lof2 Page ID #:271
9/6/2020 AT&T Yahoo Mail - RE: Chris Langer v. Esperanza Molina, et al. {USDCCentral California 2:20-cv-04988-JFW {ASx)]

RE: Chris Langer v. Esperanza Molina, et al. [USDCCentral California 2:20-cv-04988-JFW
(ASx)]

From: Ray Ballister (rayballister@ potterhandy.com)

To: mrmolina@sbcglobal.net
Cc: langervstadiumwinebeerminimarketandlamwaybz6733617 @projects.filevine.com; amandas@potterhandy.com;
chriss@potterhandy.com

Date: Friday, July 31, 2020, 12:25 PM PDT

Ms. Molina,

Thank you for yours, below. | am in agreement with all noted in your email, below, except that | did not fell
you we would provide additional allegations regarding “injury in fact” or “standing”. | did tell you that we
would be amending the present complaint to alleged the involvement of the tenant defendants, Urbano
Fernandez and Araceli Zuniga Hernandez. | further told you that at that time, we would consider further
allegations re: “injury in fact” and / or “standing”. .Otherwise, your stated recollection of our conversation is

correct.

Thank you for your thoughtful assistance in this matter.
Ray Ballister

Attorneys for Plaintiff,

Chris Langer

Raymond G. Ballister, Jr., Esq.

rayballister@potterhandy.com

 

Center for Disability Access

Potter Handy, LLP

8033 Linda Vista Rd, Suite 200
San Diego, CA 92111
858-375-7385 | 888-422-5191 (fax)

The information contained in this email may be confidentiai and/or legaily privileged. It has been sent for the sofe use of the intended
recipient(s). if the reader of this message is not an intended recipient, you are hereby notified that any unauthorized review, use, disclosure,
dissemination, distribution, or copying of this communication, or any of its contents, is strictly prohibited. If you have received this
communication in error, please reply to the sender and destroy all copies of the message. To contact us directly, send

to Infa@potterhandy.com. Tax Opinion Disclaimer: To comply with IRS regulations, we advise that any discussion of Federal tax issues in this
E-mail was not intended or written to be used, and cannot be used by you, (i) fo avoid any penalties imposed under the Internal Revenue Code
or, (li) to promote, market or recommend to another party any transaction or matter addressed herein.

442

 

 
aun AS 2:20-cv-04988-JFW-AS Document 40-9 Filed 10/27/20 Page 2 of 2 Page ID #:272
9/6/2026 AT&T Yahoo Mail - RE: Chris Langer v. Esperanza Molina, et al. [USDCCentral California 2:20-cv-04588-JFW (ASx}}

From: Monica Molina [mailto:mrmolina@sbeglobal.net]

Sent: Friday, July 31, 2020 11:40 AM

To: Ray Ballister <rayballister@potterhandy.com>

Cc: Amanda Seabock <amandas@potterhandy.com>

Subject: Chris Langer v. Esperanza Molina, et al. [USDCCentral California 2:20-cv-04988-JFW (ASx)]

Dear Mr. Ballister,

Thank you for your time this morning meeting and conferring with me regarding the above-referenced case. The
purpose of our telephonic conference was to discuss my client's intention to file a Motion to Dismiss based on lack
of jurisdiction for failure to state a cause of action as well as requesting that the Court refuse to exercise
suppiementai Jurisdiction. After our discussion on these matters, you stated that your office would be amending
the complaint to include more facts to state a cause of action. As to the request that the Court exercise
supplemental jurisdiction over state claims, you indicated that the amended complaint would still contain the state
claims and have the Court decide on that issue. Additionally, you provided a target filing date for the amended
complaint of Wednesday, August 5, 2020.

Should you have any questions and/or concerns regarding the foregoing, please feel free to contact me. My direct
number is (213) 220-1253 in case | am out of the office working remotely. Your cooperation is greatly appreciated.

Regards,

Monica R. Molina

LAW OFFICES OF MONICAR. MOLINA
30700 Russell Ranch Road, Suite 250
Westlake Village, CA 91362

T (747) 220-6655

F (747) 220-6601

This transmission is intended fo be delivered only to the named addressee(s) and may contain information which is
confidential, proprietary, attorney work-product or attorney-client privileged. If this transmission is received by anyone
other than the intended recipient(s}, the recipient(s) should immediately notify the sender by reply and then delete the
transmission. In no event shall this transmission be read, used, copied, reproduced, stored or retained by anyone
other than the intended recipient(s} except with their express written consent.

 

2/2

 
